EXHIBIT 10.1

 

THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED
BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS OFFERING IS BEING MADE TO ACCREDITED INVESTORS PURSUANT TO
REGULATION D PROMULGATED UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION D OR UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.

 

SPOTLIGHT INNOVATION INC.

SUBSCRIPTION AGREEMENT

(Revised Offering May 1, 2017)

 

SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of *Date* between
Spotlight Innovation Inc., a Nevada corporation located at 11147 Aurora Ave.,
Building 3 Urbandale, Iowa 50322 (the “Company”), and the undersigned (the
“Subscriber”).

 

WHEREAS, prior to May 1, 2017, the Company offered for sale certain Convertible
Notes with an aggregate principal of up to $2,500,000, of which the Company sold
$_____________ of such Convertible Notes as of May 1, 2017; and

 

WHEREAS, the Company desires to amend and expand such private offering (the
“Offering”) to allow for the issuance of up to $11,500,000 (“Maximum Offering
Amount”) principal amount of the Company’s convertible promissory notes (the
“Promissory Note”, and a Royalty Agreement and Warrant, both as defined below,
and included in the definition of Promissory Note), on the amended terms set
forth herein; and

 

WHEREAS, the terms of the previously issued Convertible Notes shall not change
and shall apply against the Maximum Offering Amount, and the amended terms
herein shall apply to any additional Convertible Notes issued on or after May 1,
2017. Each Subscriber shall receive: (i) a Promissory Note in the principal
amount of such investment (in the form of the Promissory Note annexed hereto as
Annex A), (ii) warrants to purchase that number of shares of Common Stock of the
Company (the “Warrant” in the form annexed hereto as Annex B) equal to thirty
percent of the amount invested based on the exercise price of the Warrants, and
(iii) share in a royalty, pro rata based on investment in the amended Offering,
equal to an aggregate per unit royalty for each Venodol product sold by the
Company’s subsidiary Caretta Therapeutics, Inc., as more fully set forth in the
Royalty Agreement annexed hereto as Annex C. The Offering is being made
exclusively to accredited investors pursuant to an exemption from registration
provided under Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder; and

 



  1

   



 

WHEREAS, prior subscribers to this Offering prior to the amendment shall be
entitled to retain their existing agreements, but shall be offered the
opportunity to convert their existing royalty agreement into the amended royalty
agreement attached hereto.

 

WHEREAS, the Subscriber desires to purchase that dollar amount set forth on such
signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

1. SUBSCRIPTION; COVENANTS OF THE COMPANY

 

1.1 Subscription. Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to the Subscriber, such principal amount
of Promissory Note as is set forth on the signature page hereof. The purchase
price is payable by wire transfer to the Company in accordance with the wire
instructions set forth on Exhibit C attached hereto.

 

1.2 Offering Period. The Promissory Notes will be offered for sale until the
earlier of (i) the date upon which subscriptions for the Maximum Offering Amount
has been accepted, (ii) September 30, 2017, or (iii) the date upon which the
Company elects to terminate the Offering (the “Termination Date”). The Offering
is being conducted on a “best-efforts” basis.

 

1.3 Closing. The Company may hold an initial closing (“Initial Closing”) at any
time after the receipt of accepted subscriptions from qualified investors prior
to the Termination Date. After the Initial Closing, subsequent closings may take
place at any time prior to the Termination Date as determined by the Company,
with respect to subscriptions accepted prior to the Termination Date (each such
closing, together with the Initial Closing, being referred to as a “Closing”).
The last Closing of the Offering, occurring on or prior to the Termination Date,
shall be referred to as the “Final Closing”. Any subscription documents or funds
received after the Final Closing will be returned, without interest or
deduction. In the event that the any Closing does not occur prior to the
Termination Date, all amounts paid by the Subscriber shall be returned to the
Subscriber, without interest or deduction.

 

2. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The Subscriber represents and warrants to the Company, with the intent that the
Company will rely thereon, that:

 

2.1 Accredited Investor. The Subscriber is an “accredited investor” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act, it
is able to bear the economic risk of any investment in the Securities and the
information furnished in the accompanying investor questionnaire, which is
attached hereto as Exhibit B, is accurate and complete in all material respects.

 



  2

   



 

2.2 Reliance on Exemptions. The Subscriber acknowledges that the Offering has
not been reviewed by the Securities and Exchange Commission (the “Commission”)
or any state agency because it is intended to be an offering exempt from the
registration requirements of the Securities Act and state securities laws. The
Subscriber understands that the Company is relying in part upon the truth and
accuracy of, and the Subscriber’s compliance with the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Subscriber to acquire the Promissory Notes.

 

2.3 Investment Purpose. The Subscriber is purchasing the Promissory Note as
principal for its own account. The Subscriber is purchasing the Promissory Notes
for investment purposes only and not with an intent or view towards further sale
or distribution (as such term is used in Section 2(11) of the Securities Act)
thereof, and has not pre-arranged any sale with any other purchaser and has no
plans to enter into any such agreement or arrangement.

 

2.4 Risk of Investment. The Subscriber recognizes that the purchase of the
Promissory Note involves an extremely high degree of risk in that: (a) an
investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Promissory Note; (b) transferability of the Promissory Note and
underlying shares of Common Stock are limited; and (c) the Company may require
substantial additional funds in the short term to operate its business and
subsequent equity financings will dilute the ownership and voting interests of
Subscriber.

 

2.5 No Registration. The Promissory Note and underlying shares of Common Stock
have not been registered under the Securities Act or any state securities laws
and may not be transferred, sold, assigned, hypothecated or otherwise disposed
of unless registered under the Securities Act and applicable state securities
laws or unless an exemption from such registration is available (including,
without limitation, under Rule 144 of the Securities Act, as such rule may be
amended, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect (“Rule 144”)). The Subscriber represents
and warrants and hereby agrees that all offers and sales of the Common Stock
underlying the Promissory Notes shall be made only pursuant to such registration
or to such exemption from registration.

 

2.6 Prior Investment Experience. The Subscriber is sufficiently experienced in
financial and business matters to be capable of evaluating the merits and risks
of its investments, and to make an informed decision relating thereto, and to
protect its own interests in connection with the purchase of the Promissory
Note.

 

2.7 Information. The Subscriber acknowledges careful review of this Subscription
Agreement, including all other exhibits thereto (collectively, the “Offering
Documents”) as well as the Company’s filings with the Commission (including but
not limited to risk factors contained therein), as required pursuant to the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) which are
available on the Internet at www.sec.gov, all of which the undersigned
acknowledges have been provided to the undersigned. The undersigned has been
given the opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of the Company, this Offering and the
Offering Documents, and to obtain such additional information, to the extent the
Company possesses such information, or can acquire it without unreasonable
effort or expense, necessary to verify the accuracy of same as the undersigned
reasonably desires in order to evaluate the investment. The undersigned
understands the Offering Documents, and the undersigned has had the opportunity
to discuss any questions regarding any of the Offering Documents with its
counsel or other advisor. Notwithstanding the foregoing, the only information
upon which the undersigned has relied is that set forth in the Offering
Documents. The undersigned has received no representations or warranties from
the Company, its employees, agents or attorneys in making this investment
decision other than as set forth in the Offering Documents. The undersigned does
not desire to receive any further information.

 



  3

   



 

2.8 Investment Decision. In making the decision to invest in the Promissory
Notes the Subscriber has relied solely upon the information provided by the
Company in the Offering Documents. To the extent necessary, the Subscriber has
retained, at its own expense, and relied upon appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Subscription Agreement and the purchase of the Promissory Notes hereunder. The
Subscriber disclaims reliance on any statements made or information provided by
any person or in the course of Subscriber’s consideration of an investment in
the Promissory Notes other than the Offering Documents.

 

2.9 No Representations. The Subscriber hereby represents that, except as
expressly set forth in the Offering Documents, no representations or warranties
have been made to the Subscriber by the Company or any agent, employee or
affiliate of the Company, and in entering into this transaction the Subscriber
is not relying on any information other than that contained in the Offering
Documents and the results of independent investigation by the Subscriber.

 

2.10 Tax Consequences. The Subscriber acknowledges that the Offering may involve
tax consequences and that the contents of the Offering Documents do not contain
tax advice or information. The Subscriber acknowledges that it must retain its
own professional advisors to evaluate the tax and other consequences of an
investment in the Promissory Notes.

 

2.11 No Recommendation or Endorsement. The Subscriber understands that no
federal, state or other regulatory authority has passed on or made any
recommendation or endorsement of the Promissory Notes. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of this Subscription Agreement. Any representation to the contrary is a criminal
offense.

 

2.12 No General Solicitation. The Subscriber represents that the Subscriber was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (b) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.

 



  4

   



 

2.13 The Subscriber. The Subscriber (i) if a natural person, represents that the
Subscriber has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Promissory Notes, such entity is duly organized, validly existing
and in good standing under the laws of the state of its organization, the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of state law or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Subscription and all other related agreements or certificates and to carry out
the provisions hereof and thereof and to purchase and hold the Promissory Notes,
the execution and delivery of this Subscription has been duly authorized by all
necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription in such capacity and on
behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Subscriber is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription and make an investment in the Company, and
represents that this Subscription constitutes a legal, valid and binding
obligation of such entity. The execution and delivery of this Subscription
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Subscriber is a party
or by which it is bound;

 

2.14 Legends. The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Promissory Notes, that such
securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Subscription Agreement.
The Subscriber is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such. The
legend to be placed on each certificate shall be in form substantially similar
to the following:

 

THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED PROVIDED BY
RULE 506 OF REGULATION D UNDER SUCH ACT AND/OR SECTION 4(2) OF SUCH ACT. THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.

 



  5

   



 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the Subscriber upon which it is stamped, if
(a) such shares are being sold pursuant to a registration statement under the
Securities Act, or (b) such Subscriber delivers to the Company an opinion of
counsel, in a reasonably acceptable form, to the Company that a disposition such
is being made pursuant to an exemption from such registration.

 

2.15 Address. The Subscriber hereby represents that the address of the
Subscriber furnished by the Subscriber at the end of this Subscription Agreement
is the undersigned’s principal residence if the Subscriber is an individual or
its principal business address if it is a corporation or other entity.

 

2.16 Survival. The representations and warranties of the Subscriber contained
herein will be true at the date of execution of this Subscription Agreement by
the Subscriber and as of the Closing Date in all material respects as though
such representations and warranties were made as of such times and shall survive
the Closing Date and the delivery of the Promissory Note. The Subscriber agrees
that it will notify and supply corrective information to the Company immediately
upon the occurrence of any change therein occurring prior to the Company’s
issuance of the Promissory Note.

 

2.17 Reports. The Subscriber has been furnished with or has had access at the
EDGAR Website of the Securities Exchange Commission to the Company's filings
available at the EDGAR Website (hereinafter referred to collectively as the
"Reports"), and has reviewed all of the Reports. In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition, and other matters, as the Subscriber has
requested, and considered all factors the Subscriber deems material in deciding
on the advisability of investing in the Promissory Notes. The Subscriber agrees
to maintain confidentiality on all information he/she/it has received from the
Company concerning the business of the Company and not take any action(s) based
on such information.

 

3. REPRESENTATIONS BY THE COMPANY

 

The Company represents and warrants to the Subscriber, except as set forth in
the disclosure schedules attached hereto:

 

3.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. The Company has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted, and is registered or qualified to
do business and in good standing in each jurisdiction in which the nature of the
business conducted by it or the location of the properties owned or leased by it
requires such qualification and where the failure to be so qualified would have
a material adverse effect upon the Company’s financial condition (a “Material
Adverse Effect”), and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification.

 



  6

   



 

3.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the Offering
Documents, and when executed and delivered by the Company will constitute legal,
valid and binding agreements of the Company enforceable against the Company in
accordance with their terms, except as rights to indemnity and contribution may
be limited by state or federal securities laws or the public policy underlying
such laws, and except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

3.3 Noncontravention. The execution and delivery of the Offering Documents, the
issuance and sale of the Promissory Notes under the Offering Documents, the
fulfillment of the terms of the Offering Documents, and the consummation of the
transactions contemplated thereby will not (i) conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under (1) any
material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties are bound, (2) the charter, bylaws or other organizational
documents of the Company or any subsidiary or (3) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except for any
such conflicts, violations or defaults that are not reasonably likely to have a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness, indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company is a party or by which it is bound or to which any of the material
property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States or any other person is required for the execution and delivery of
the Offering Documents and the valid issuance and sale of the Promissory Notes
to be sold pursuant to the Offering Documents, other than such as have been made
or obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws.

 

3.4 No Violation. The Company is not (a) in violation of its charter, bylaws or
other organizational document; or (b) in material violation of any law.

 

4. USE OF PROCEEDS

 

The proceeds of the Offering will be employed by the Company substantially for
general working capital.

 



  7

   



 

5. MISCELLANEOUS

 

5.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

To the Company:

 

Spotlight Innovation Inc.

11147 Aurora Avenue, Building 3

Urbandale, Iowa, 50322

Attention: President

Telephone: (515) 274-9087

 

If to the Subscriber, to its address and facsimile number set forth at the end
of this Subscription Agreement, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Company five (5) business days prior to the effectiveness of such
change. Written confirmation of receipt (a) given by the recipient of such
notice, consent, waiver or other communication, (b) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (c) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (a), (b) or (c) above,
respectively.

 

5.2 Entire Agreement; Amendment; Waiver. This Subscription Agreement supersedes
all other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Subscription Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

5.3 Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 



  8

   



 

5.4 Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Subscription
Agreement shall be governed by the internal laws of the State of Iowa, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Iowa or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Iowa. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in Polk County, Iowa for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Subscription Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this
Subscription Agreement or any transaction contemplated hereby.

 

5.5 Headings. The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.

 

5.6 Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Subscriber shall not assign its rights hereunder without the
consent of the Company, which consent shall not be unreasonably withheld.

 

5.7 No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

5.8 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 



  9

   



 

5.9 Legal Effect. The Subscriber acknowledges that: (a) it has read this
Agreement and the exhibits hereto; and (b) it understands the terms and
consequences of this Agreement and is fully aware of its legal and binding
effect.

 

5.10 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

5.11 Independent Legal Advice. The parties hereto acknowledge that they have
each received independent legal advice with respect to the terms of this
Agreement and the transactions contemplated herein or have knowingly and
willingly elected not to do so

 

5.12 Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[Signature page follows]

 



  10

   



 

SPOTLIGHT INNOVATION INC.

OMNIBUS SIGNATURE PAGE

(Revised May 1, 2017)

 

Subscriber hereby elects to subscribe under the Subscription Agreement for
*Amount* principal amount of Promissory Note for a purchase price of *Amount*.

 

If the Subscriber is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
TENANTS IN COMMON, or as COMMON PROPERTY:

 



 

*Print*

 

*SSN*

 

 

Print Name

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Subscriber

 

 

 

 

 

 

 

 

 

*Date*

 

*Address*

 

 

Date

 

Address

 



 

If the Subscriber is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY

 

COMPANY or TRUST:

 



 

 

 

 

 

 

Name of Partnership,

 

Federal Taxpayer

 

 

Corporation, Limited

 

Identification Number

 

 

Liability Company or Trust

 

 

 



 



 

By:

 

 

 

 

 

 

Name:

 

State of Organization

 

 

 

Title:

 

 

 

 

 



 

 

 

 

Address

 

Date

 



 



 

This Subscription Agreement is agreed to and accepted as of *Date*.

 

Spotlight Innovation Inc.

 

 

 

 

 

By:

 

 

 

Name:

John M. Krohn

 

 

Title:

President

 



 



  11

   



 

EXHIBIT B

ACCREDITED INVESTOR QUESTIONNAIRE

 

The undersigned Subscriber is an “accredited investor” as that term is defined
in Regulation D promulgated under the Securities Act and amended by the
Dodd-Frank Wall Street Reform and Consumer Protection Act by virtue of being
(initial all applicable responses):

 



______ A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958,



______ A business development company as defined in the Investment Company Act
of 1940,



______ A national or state-chartered commercial bank, whether acting in an
individual or fiduciary capacity,



______ An insurance company as defined in Section 2(13) of the Securities Act,



______ An investment company registered under the Investment Company Act of
1940,



______ An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, insurance company, or registered investment advisor, or an employee
benefit plan which has total assets in excess of $5,000,000,



______ A private business development company as defined in Section 202(a)(22)
of the Investment Advisors Act of 1940,



______ An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation or a partnership with total assets in excess of $5,000,000,



______ A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase exceeds $1,000,000. For purposes of
this Exhibit, “net worth” means the excess of total assets at fair market value
over total liabilities. For purposes of calculating net worth under this
section, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this questionnaire, other than as
a result of the acquisition of the primary residence, the amount of such excess
shall be included as a liability.



______ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506(b)(2)(ii) of Regulation D,



______ A natural person who had an individual income in excess of $200,000 in
each of the two most recent calendar years, and has a reasonable expectation of
reaching the same income level in the current calendar year. For purposes of
this Exhibit A-1, “income” means annual adjusted gross income, as reported for
federal income tax purposes, plus (i) the amount of any tax-exempt interest
income received; (ii) the amount of losses claimed as a limited partner in a
limited partnership; (iii) any deduction claimed for depletion; (iv) amounts
contributed to an IRA or Keogh retirement plan; (v) alimony paid; and (vi) any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income pursuant to the provisions of Section 1202 of the
Internal Revenue Code of 1986, as amended.



______ A corporation, partnership, trust or other legal entity (as opposed to a
natural person) and all of such entity's equity owners fall into one or more of
the categories enumerated above. (Note: additional documentation may be
requested).



 



  12

   



 

ANNEX A

PROMISSORY NOTE

 

[Attached]

 

 

 



13

